PER CURIAM.
Having reviewed the record we conclude that the trial court did not err in declining to suppress the defendant’s incul-patory statements to the investigating officers. At most the record indicates that although the defendant may have requested that the interrogation cease (and his request was certainly not so interpreted by the officers), he thereafter signed a rights-waiver form (his second) and continued with the interrogation.
The imposition of three consecutive minimum mandatory sentences was error. We note, however, that in imposing them the trial court was without the benefit of Palmer v. State, 438 So.2d 1 (Fla.1983). The three consecutive minimum mandatory sentences are reduced to one.
Affirmed as modified.